Per Curiam.

In an action wherein recovery is sought for damages for an injury to property occasioned by the alleged negligent operation of a motor vehicle, defendant appeals from an order of the Supreme Court at Special Term denying his motion to dismiss the cause of action on the ground that its maintenance is barred (CPLR 214, subd. 4; CPLR 3211, subd. [a], par. 5). Delivery of the summons to the Sheriff of Seneca County prior to the expiration of the statutory period did not effectively extend the time within which the action could be commenced since it appears, without dispute, that appellant was then a resident of Ontario County; and, indeed, plaintiff’s complaint alleges that at the time of all acts complained of defendant “was a resident of * * Seneca County , * * and is presently a resident of the City of Geneva ”, (CPLR 203, subd. [b], par. 4; Guilford v. Brody, 237 App. Div. 726; Barlco v. Molliea, 5 A D 2d 699; Elliott v. Amy, 297 N. Y. 622.) Order reversed, on the law and the facts, with $20 costs, and motion granted, with $10 costs. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.